Exhibit 10.1

 

INVESTORS REAL ESTATE TRUST

 

2015 INCENTIVE PLAN

 

AS AMENDED AND RESTATED EFFECTIVE MARCH 15, 2017

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Table of Contents

i

ARTICLE I DEFINITIONS

1

1.01.

Administrator

1

1.02.

Affiliate

1

1.03.

Award Agreement

1

1.04.

Board

1

1.05.

Change in Control

1

1.06.

Code

3

1.07.

Committee

3

1.08.

Common Stock

3

1.09.

Company

3

1.10.

Consultant

3

1.11.

Control Change Date

3

1.12.

Exchange Act

3

1.13.

Fair Market Value

3

1.14.

Incentive Award

4

1.15.

Non-employee Trustee

4

1.16.

Participant

4

1.17.

Partnership

4

1.18.

Performance Goal

4

1.19.

Plan

5

1.20.

Stock Award

5

1.21.

Stock Unit

5

1.22.

Stock Unit Award

5

ARTICLE II PURPOSES

5

ARTICLE III ADMINISTRATION

6

ARTICLE IV ELIGIBILITY

7

4.01.

General

7

4.02.

Grants

7

ARTICLE V STOCK SUBJECT TO PLAN

7

5.01.

Shares Issued

7

5.02.

Aggregate Limit

7

5.03.

Individual Limitations

7

5.04.

Share Add-Backs

8

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI STOCK AWARDS

8

6.01.

Awards

8

6.02.

Vesting

8

6.03.

Shareholder Rights

8

6.04.

Disposition of Shares

9

ARTICLE VII STOCK UNIT AWARDS

9

7.01.

Awards

9

7.02.

Earning the Award

9

7.03.

Payment

9

7.04.

Shareholder Rights

9

7.05.

Dividend Equivalents

10

7.06.

Disposition of Shares

10

ARTICLE VIII INCENTIVE AWARDS

10

8.01.

Awards

10

8.02.

Terms and Conditions

10

8.03.

Settlement

10

8.04.

Shareholder Rights

10

8.05.

Disposition of Shares

11

ARTICLE IX ADJUSTMENT UPON CHANGE IN COMMON STOCK

11

ARTICLE X CHANGE IN CONTROL

11

10.01.

Impact of Change in Control

11

10.02.

Assumption Upon Change in Control

12

10.03.

Cash-Out Upon Change in Control

12

10.04.

Certain Reduction of Parachute Payments

12

ARTICLE XI COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

13

ARTICLE XII GENERAL PROVISIONS

14

12.01.

Effect on Employment or Service

14

12.02.

Unfunded Plan

14

12.03.

Transferability

14

12.04.

REIT Status

14

12.05.

Section 83(b) Elections

15

12.06.

Rules of Construction

15

12.07.

Employee Status

15

12.08.

Withholding Taxes

15

12.09.

Return of Awards; Repayment

16

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XIII AMENDMENT

16

ARTICLE XIV DURATION OF PLAN

16

ARTICLE XV EFFECTIVE DATE OF PLAN

16

 

iii

--------------------------------------------------------------------------------


 

INVESTORS REAL ESTATE TRUST

2015 INCENTIVE PLAN

 

ARTICLE I
DEFINITIONS

 

1.01.                     ADMINISTRATOR.

 

Administrator means the Board with respect to awards to Non-employee Trustees
and in all other instances means the Committee.

 

1.02.                     AFFILIATE.

 

Affiliate means, with respect to any entity, any other entity, whether now or
hereafter existing, which controls, is controlled by or is under common control
with the first entity (including, but not limited to, joint ventures, limited
liability companies and partnerships).  For this purpose, the term “control”
means the ownership, directly or indirectly, of more than 50% of the total
combined voting power or value of all classes of shares or interests in an
entity or the power to direct the management and policies of an entity, by
contract or otherwise.

 

1.03.                     AWARD AGREEMENT.

 

Award Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of a Stock Award, a Stock Unit Award or an Incentive Award granted to
such Participant.

 

1.04.                     BOARD.

 

Board means the Board of Trustees of the Company.

 

1.05.                     CHANGE IN CONTROL.

 

Change in Control shall mean the occurrence of any of the following events:

 

(a)                                 the acquisition, directly or indirectly, by
any “person” or “group” (as those terms are defined in Sections 3(a)(9), 13(d),
and 14(d) of the Exchange Act and the rules thereunder) of “beneficial
ownership” (as determined pursuant to Rule 13d-3 under the Exchange Act) of
securities entitled to vote generally in the election of trustees (“voting
securities”) of the Company that represent 35% or more of the combined voting
power of the Company’s then outstanding voting securities, other than

 

(i) an acquisition of securities by a trustee or other fiduciary holding
securities under any employee benefit plan (or related trust) sponsored or
maintained by the Company or any person controlled by the Company or by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company, or

 

(ii) an acquisition of securities by the Company or a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of the securities of the Company, or

 

(iii) an acquisition of securities pursuant to a transaction described in clause
(c) below that would not be a Change in Control under clause (c).

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this clause (a): an
acquisition of the Company’s securities by the Company which causes the
Company’s voting securities beneficially owned by a person or group to represent
35% or more of the combined voting power of the Company’s then outstanding
voting securities; provided, however, that if a person or group shall become the
beneficial owner of 35% or more of the combined voting power of the Company’s
then outstanding voting securities by reason of share acquisitions by the
Company as described above and shall, after such share acquisitions by the
Company, become the beneficial owner of any additional voting securities of the
Company, then such acquisition shall constitute a Change in Control;

 

(b)                                 individuals who, as of the effective date of
this Plan, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided, however, that any
individual becoming a trustee subsequent to the date hereof whose election by
the Company’s shareholders, or nomination for election by the Board, was
approved by a vote of at least a majority of the trustees then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of trustees or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board;

 

(c)                                  the consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets or (z) the acquisition of assets or stock of another
entity, in each case, other than a transaction

 

(i) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least 50% of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction; and

 

(ii) after which no person or group beneficially owns voting securities
representing 35% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (c)(ii) as beneficially owning 35% or more of combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or

 

(d)                                 approval by the Company’s shareholders of a
liquidation or dissolution of the Company.

 

2

--------------------------------------------------------------------------------


 

For purposes of clause (a) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of the Company’s
shareholders, and for purposes of clause (c) above, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of the Company’s shareholders.

 

In addition, if a Change in Control (as defined in clauses (a), (b), (c) and
(d) above) constitutes a payment event with respect to any Stock Award, Stock
Unit award or Incentive Award that provides for the deferral of compensation and
is subject to Section 409A of the Code, no payment will be made under that award
on account of a Change in Control unless the event described in clause (a), (b),
(c) or (d) above, as applicable, constitutes a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5).

 

1.06.                     CODE.

 

Code means the Internal Revenue Code of 1986, and any amendments thereto.

 

1.07.                     COMMITTEE.

 

Committee means the Compensation Committee of the Board.

 

1.08.                     COMMON STOCK.

 

Common Stock means the common shares of beneficial ownership of the Company, no
par value per share.

 

1.09.                     COMPANY.

 

Company means Investors Real Estate Trust, a North Dakota real estate investment
trust.

 

1.10.                     CONSULTANT.

 

Consultant means any individual who (a) renders bona fide services to the
Company, the Partnership or an Affiliate of the Company or the Partnership,
(b) is not providing those services in connection with the offer or sale of
securities in a capital raising transaction and is not directly or indirectly
promoting or maintaining a market for the Company’s securities and (c) the
individual is a natural person who has contracted directly with the Company, the
Partnership or an Affiliate of the Company or the Partnership to render such
services.

 

1.11.                     CONTROL CHANGE DATE.

 

Control Change Date means the date on which a Change in Control occurs.  If a
Change in Control occurs on account of a series of transactions, the Control
Change Date is the date of the last of such transactions.

 

1.12.                     EXCHANGE ACT.

 

Exchange Act means the Securities Exchange Act of 1934, as amended.

 

1.13.                     FAIR MARKET VALUE.

 

Fair Market Value means, on any given date, the closing price of a share of
Common Stock as reported in the Wall Street Journal (or such other source as the
Administrator selects) for such date, or if the Common Stock was not traded on
such day, then on the next preceding day that the Common Stock was traded on
such exchange.

 

3

--------------------------------------------------------------------------------


 

1.14.                     INCENTIVE AWARD.

 

Incentive Award means an award granted to a Participant under Article VIII,
subject to such terms and conditions as may be prescribed by the Administrator.

 

1.15.                     NON-EMPLOYEE TRUSTEE.

 

Non-employee Trustee means a member of the Board who is not an employee of the
Company or an Affiliate of the Company.

 

1.16.                     PARTICIPANT.

 

Participant means an individual: (a) who is either (i) an employee of the
Company, an Affiliate of the Company, the Partnership or an Affiliate of the
Partnership, (ii) a member of the Board or (iii) a Consultant; (b) who, in each
case, satisfies the requirements of Article IV; and (c) who is selected by the
Administrator to receive a Stock Award, a Stock Unit Award or an Incentive Award
or a combination thereof.

 

1.17.                     PARTNERSHIP.

 

Partnership shall mean IRET Properties, a North Dakota Limited Partnership.

 

1.18.                     PERFORMANCE GOAL.

 

Performance Goal shall mean the goals established by the Committee, which may be
a condition to the vesting or settlement of all or a portion of an award.  Such
goals may be based on one or more of the following with respect to the Company,
the Partnership, and any Affiliate or any division or operating unit thereof:
(1) funds from operations and funds from operations per share and unit;
(2) United States generally accepted accounting principles (“GAAP”) earnings per
share; (3) improvement in economic vacancy or other operational targets;
(4) asset growth; (5) pre-tax or after-tax income (before or after allocation of
corporate overhead and bonus); (6) net income (before or after taxes);
(7) reduction in expenses; (8) pre-tax or after-tax operating income;
(9) earnings (including earnings before taxes, earnings before interest and
taxes, or earnings before interests, taxes, depreciation and amortization);
(10) gross revenue; (11) working capital; (12) profit margin or gross profits;
(13) Fair Market Value; (14) cash flow or cash flow per share (before or after
dividends); (15) cash flow return on investment; (16) return on capital
(including return on total capital or return on invested capital); (17) return
on assets or net assets; (18) market share; (19) pre-tax or after-tax earnings
per share; (20) pre-tax or after-tax operating earnings per share; (21) total
stockholder return; (22) growth measures, including revenue growth, as compared
with a peer group or other benchmark; (23) economic value-added models or
equivalent metrics; (24) comparisons with various stock market indices; (25)
improvement in or attainment of expense levels or working capital levels; (26)
operating margins, gross margins or cash margins; (27) year-end cash; (28) debt
reductions; (29) stockholder equity; (30) regulatory achievements; (31)
implementation, completion or attainment of measurable objectives with respect
to research, development, products or projects, production volume levels,
acquisitions and divestitures and recruiting and maintaining personnel; (32)
customer satisfaction; (33) operating efficiency, productivity ratios; or (34)
strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market penetration, geographic business expansion
goals (including accomplishing regulatory approval for projects), cost or cost
savings targets, accomplishing critical milestones for projects, and goals
relating to acquisitions or divestitures, or any combination thereof (in each
case before or after such objective

 

4

--------------------------------------------------------------------------------


 

income and expense allocations or adjustments as the Committee may specify
within the applicable period).  Each such goal may be expressed on an absolute
and/or relative basis, may be based on or otherwise employ comparisons based on
current internal targets, the past performance of the Company (including the
performance of one or more subsidiaries, division and/or operating units) and/or
the past or current performance of other companies, and in the case of
earnings-based measures, may use or employ comparisons relating to capital
(including, but limited to, the cost of capital), stockholders’ equity and/or
shares outstanding, or to assets or net assets.  The performance criteria may be
stated to satisfy any applicable requirements under Treas. Reg. Sec.
1.162-27(e)(2) (as amended from time to time).  To the extent applicable, the
measures used in setting performance criteria set under the Plan for any given
performance period shall be determined in accordance with GAAP and in a manner
consistent with the methods used in the Company’s audited financial statements,
without regard to: (i) extraordinary items as determined by the Company’s
independent public accountants in accordance with GAAP; (ii) changes in
accounting, unless, in each case, the Administrator decides otherwise within the
applicable period; or (iii) non-recurring acquisition expenses and restructuring
charges.  Notwithstanding the foregoing, in calculating operating earnings or
operating income (including on a per share basis), the Administrator may provide
that such calculation shall be made on the same basis as reflected in a release
of the Company’s earnings for a previously completed period as specified by the
Administrator.

 

1.19.                     PLAN.

 

Plan means the Investors Real Estate Trust 2015 Incentive Plan.

 

1.20.                     STOCK AWARD.

 

Stock Award means an award of shares of Common Stock granted to a Participant
under Article VI, subject to such terms and conditions as may be prescribed by
the Administrator.  For the avoidance of doubt, the term “Stock Award” does not
include shares of Common Stock issued in settlement of a Stock Unit Award or an
Incentive Award.

 

1.21.                     STOCK UNIT.

 

Stock Unit represents the right to receive one share of Common Stock or an
amount based on the value of one share of Common Stock, or a combination of
both.

 

1.22.                     STOCK UNIT AWARD.

 

Stock Unit Award means an award of Stock Units granted to a Participant under
Article VII, subject to such terms and conditions as may be prescribed by the
Administrator.

 

ARTICLE II
PURPOSES

 

The Plan is intended to (a) assist the Company and its Affiliates in recruiting
and retaining key employees, members of the Board and Consultants; (b) authorize
the grant of incentive compensation opportunities for such persons; and
(c) encourage such persons to align their interests with those of the Company
and its shareholders by enabling such persons to participate in the future
success of the Company and its Affiliates.  The Plan is

 

5

--------------------------------------------------------------------------------


 

intended to permit the grant of Stock Awards, Stock Unit Awards and the grant of
Incentive Awards.

 

ARTICLE III
ADMINISTRATION

 

The Plan shall be administered by the Administrator.  The Administrator shall
have authority to grant Stock Awards, Stock Unit Awards and Incentive Awards
upon such terms (not inconsistent with the provisions of this Plan) as the
Administrator may consider appropriate.  Such terms may include conditions (in
addition to those contained in this Plan) on the transferability or
forfeitability of a Stock Award, Stock Unit Award or an Incentive Award,
including by way of example and not limitation, conditions on which Participants
may defer receipt of benefits under the Plan, requirements that the Participant
complete a specified period of employment or service with the Company or an
Affiliate of the Company or that the Company achieve a specified level of
financial performance.  Notwithstanding any such conditions or any provision of
the Plan (a) the Committee may accelerate the time at which a Stock Award may
become transferable or nonforfeitable or the time at which a Stock Unit Award or
an Incentive Award may be settled (i) in connection with a termination of
employment or service (including but not limited to death, disability,
retirement or involuntary termination) or (ii) if the award has been outstanding
for at least one year; and (b) up to 150,000 shares of Common Stock may be
issued under the Plan without regard to the preceding clause (a) or the minimum
vesting requirements of Sections 6.02, 7.02 or 8.02 (either pursuant to the
original terms of the award or acceleration).  In addition, the Administrator
shall have complete authority to interpret all provisions of this Plan and any
award granted under the Plan; to prescribe the form of Award Agreements; to
adopt, amend, and rescind rules and regulations pertaining to the administration
of the Plan; and to make all other determinations necessary or advisable for the
administration of this Plan.  The express grant in the Plan of any specific
power to the Administrator shall not be construed as limiting any power or
authority of the Administrator.  Any decision made, or action taken, by the
Administrator or in connection with the administration of this Plan shall be
final and conclusive.  Neither the Administrator nor any member of the Committee
shall be liable for any act done in good faith with respect to this Plan or any
Award Agreement, Stock Award, Stock Unit Award or Incentive Award.  All expenses
of administering this Plan shall be borne by the Company.

 

The Committee, in its discretion, may delegate to one or more officers of the
Company all or part of the Committee’s authority and duties with respect to
grants and awards to individuals who are not subject to the reporting and other
provisions of Section 16 of the Exchange Act.  The Committee may revoke or amend
the terms of a delegation at any time, but such action shall not invalidate any
prior actions of the Committee’s delegate or delegates that were consistent with
the terms of the Plan.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV
ELIGIBILITY

 

4.01.                     GENERAL.

 

Any Participant is eligible to participate in this Plan if the Administrator, in
its sole discretion, determines that such individual has contributed
significantly or can be expected to contribute significantly to the profits or
growth of the Company or an Affiliate of the Company.

 

4.02.                     GRANTS.

 

The Administrator will designate Participants to whom Stock Awards, Stock Unit
Awards and Incentive Awards are to be granted and will specify the number of
shares of Common Stock subject to each award or grant.  In the sole discretion
of the Administrator, awards granted under this Plan may be evidenced by Award
Agreements which shall be subject to the applicable provisions of this Plan and
to such other provisions as the Administrator may adopt, except that Incentive
Awards payable solely in cash need not be evidenced by an Award Agreement.

 

ARTICLE V
STOCK SUBJECT TO PLAN

 

5.01.                     SHARES ISSUED.

 

Upon the award of shares of Common Stock pursuant to a Stock Award or the
settlement of a Stock Unit Award or an Incentive Award, the Company may issue
shares of Common Stock from its authorized but unissued Common Stock.

 

5.02.                     AGGREGATE LIMIT.

 

The maximum aggregate number of shares of Common Stock that may be issued under
this Plan is 4,250,000 shares.  The maximum aggregate number of shares of Common
Stock that may be issued under this Plan shall be subject to adjustment as
provided in Article IX and Section 5.04.  The grant of a Stock Unit Award shall
reduce the shares of Common Stock that remain available for issuance under this
Plan on a one-for-one basis but the issuance of Common Stock in settlement of a
Stock Unit Award and any related dividend equivalents shall not further reduce
the shares of Common Stock that remain available for issuance under the Plan.

 

5.03.                     INDIVIDUAL LIMITATIONS.

 

Subject to the limitation set forth in the preceding sections, no individual
may, in any calendar year, be granted or awarded (i)  Stock Awards and Stock
Unit Awards covering more than 500,000 shares of Common Stock or (ii) Incentive
Awards that provide for a total payment value (in cash or Common Stock)
exceeding $2,000,000.  Notwithstanding the preceding sentence, no Participant
who is a Non-employee Trustee may, in any calendar year, be granted (i) Stock
Awards and Stock Unit Awards covering more than 25,000 shares of Common Stock or
(ii) Incentive Awards that provide for a total payment value (in cash or Common
Stock) exceeding $200,000.  The limitations set forth in this Section 5.03 shall
be subject to adjustment as provided in Article IX.

 

7

--------------------------------------------------------------------------------


 

5.04.                     SHARE ADD-BACKS.

 

If any shares of Common Stock subject to Stock Unit Awards or Stock Awards
granted under the Plan are cancelled, forfeited, expire or otherwise terminate
without the issuance of such shares of Common Stock, or if any award is settled
for cash or otherwise does not result in the issuance of all or a portion of the
shares of Common Stock subject to such award, the shares of Common Stock subject
to the award shall, to the extent of such cancellation, forfeiture, expiration,
termination, cash settlement or non-issuance, again be available for issuance
under the Plan.

 

In the event that any withholding tax liabilities resulting from an award
granted under the Plan are satisfied by the withholding of shares of Common
Stock, then the number of shares tendered or withheld shall not be available for
future grants of awards.  Furthermore, shares of Common Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards by a company acquired
by the Company or an Affiliate of the Company, or with which the Company or an
Affiliate of the Company combines, shall not reduce the maximum aggregate number
of shares of Common Stock available for issuance under the Plan.

 

ARTICLE VI
STOCK AWARDS

 

6.01.                     AWARDS.

 

In accordance with the provisions of Article IV, and subject to the limitations
set forth in Plan Section 5.03, the Administrator shall, on the grant date of
the award, designate Participants to whom a Stock Award is to be granted and
specify the number of shares of Common Stock covered by such award as well as
any terms, conditions and restrictions applicable to such award.

 

6.02.                     VESTING.

 

Except as provided in Article III, the Administrator, on the grant date of the
award, shall specify to what extent a Participant’s rights in the Stock Award
shall be forfeitable or otherwise restricted for a stated term or subject to
such other terms, conditions and restrictions as set forth in the Award
Agreement.  By way of example and not of limitation, the restrictions may
postpone transferability, vesting or both of the shares until the attainment of
performance objectives prescribed by Administrator, including objectives stated
with respect to Performance Goals, or may provide that the shares will be
forfeited if the Participant separates from the service of the Company and its
Affiliates before the expiration of a stated term.  Except as provided in
Article III, the period of restriction until full vesting shall be at least one
year.

 

6.03.                     SHAREHOLDER RIGHTS.

 

Prior to their forfeiture (in accordance with the terms of the Award Agreement
and while the shares of Common Stock granted pursuant to the Stock Award may be
forfeited), a Participant will have all rights of a shareholder with respect to
a Stock Award, including the right to receive dividends and to vote the shares;
provided, however, that (i)  dividends payable on shares of Common Stock subject
to a Stock Award that do not become nonforfeitable solely on the basis of
continued employment or service shall be accumulated and paid, without interest,
when and to the extent that the

 

8

--------------------------------------------------------------------------------


 

shares underlying the Stock Award become nonforfeitable; (ii) a Participant may
not sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of
shares of Common Stock granted pursuant to a Stock Award; (iii) the Company
shall retain custody of any certificates evidencing shares of Common Stock
granted pursuant to a Stock Award; and (iv) the Participant will deliver to the
Company a stock power, endorsed in blank, with respect to each Stock Award.  The
limitations set forth in the preceding sentence shall not apply after the shares
of Common Stock granted under the Stock Award are no longer forfeitable.

 

6.04.                     DISPOSITION OF SHARES.

 

A Participant may not sell or otherwise dispose of the shares of Common Stock
acquired under a Stock Award except in compliance with the Company’s Policy
Regarding Share Ownership and Retention, as may be subsequently amended or
replaced by a similar policy.

 

ARTICLE VII
STOCK UNIT AWARDS

 

7.01.                     AWARDS.

 

In accordance with the provisions of Article IV and subject to the limitations
set forth in Section 5.03, the Administrator shall, on the grant date of the
award, designate Participants to whom a Stock Unit Award is to be granted and
shall specify the number of Stock Units covered by the award as well as any
terms, conditions and restrictions applicable to such award, including whether
the Stock Unit Award includes the right to receive dividend equivalents.

 

7.02.                     EARNING THE AWARD.

 

Except as provided in Article III, the Administrator, on the grant date of an
award, shall specify to what extent the Stock Unit Award will be earned upon the
satisfaction of certain requirements as set forth in the Award Agreement.  By
way of example and not of limitation, the requirements may postpone
transferability, vesting or both of the Stock Unit Award until the attainment of
performance objectives prescribed by the Administrator, including objectives
stated with respect to Performance Goals, or may provide that the Stock Unit
Award will be forfeited if the Participant separates from the service of the
Company and its Affiliates before the expiration of a stated term.  Except as
provided in Article III, the period for determining whether such requirements
are satisfied shall be at least one year.

 

7.03.                     PAYMENT.

 

In the discretion of the Administrator, the amount payable when a Stock Unit
Award is earned may be settled in cash, in shares of Common Stock or a
combination thereof.  A fractional share shall not be deliverable when a Stock
Unit Award is earned, but a cash payment will be made in lieu thereof.

 

7.04.                     SHAREHOLDER RIGHTS.

 

No Participant shall, as a result of receiving a Stock Unit Award, have any
rights as a shareholder of the Company until, and then only to the extent that,
the Stock Unit Award is earned and Common Stock is issued in settlement of the
Stock Unit Award.  After a Stock Unit Award is earned and settled by the
issuance of Common Stock, a

 

9

--------------------------------------------------------------------------------


 

Participant will have all the rights of a shareholder as to such shares of
Common Stock as described in Section 6.03.

 

7.05.                     DIVIDEND EQUIVALENTS.

 

The Administrator may, at the time of grant of any Stock Unit Award, include as
a part of such award an entitlement to receive a payment (in cash, Common Stock,
or combination thereof) equal to the ordinary cash dividends that are payable
with respect to the number of shares of Common Stock covered by the award,
subject to such terms, conditions, restrictions and/or limitations, if any, as
the Administrator may establish. Notwithstanding the preceding sentence,
dividend equivalents payable on a Stock Unit Award that does not become
nonforfeitable solely on the basis of continued employment or service shall be
accumulated and paid, without interest, when and to the extent that the Stock
Units underlying the Stock Unit Award become nonforfeitable.

 

7.06.                     DISPOSITION OF SHARES.

 

A Participant may not sell or dispose of the shares of Common Stock issued in
settlement of a Stock Unit Award except in compliance with the Company’s Policy
Regarding Share Ownership and Retention, as may be subsequently amended or
replaced by a similar policy.

 

ARTICLE VIII
INCENTIVE AWARDS

 

8.01.                     AWARDS.

 

In accordance with the provisions of Article IV and subject to the limitations
set forth in Section 5.03, the Administrator shall designate Participants to
whom an Incentive Award is to be granted for incentive compensation
opportunities, and shall specify any terms, conditions and restrictions
applicable to such award.

 

8.02.                     TERMS AND CONDITIONS.

 

Except as provided in Article III, the Administrator, on the grant date of an
award, shall specify the terms and conditions which govern the award. Such terms
and conditions may include, by way of example and not of limitation,
requirements that the Participant complete a specified period of employment with
the Company or an Affiliate of the Company or that the Company, an Affiliate of
the Company, or the Participant attain stated objectives or goals, including
objectives stated with respect to Performance Goals, as a condition to earning
an Incentive Award.  Except as provided in Article III, the period for
determining whether such terms and conditions are satisfied shall be at least
one year.

 

8.03.                     SETTLEMENT.

 

An Incentive Award that is earned shall be settled with a single lump sum
payment which may be in cash, shares of Common stock or a combination of both,
as determined by the Committee.

 

8.04.                     SHAREHOLDER RIGHTS.

 

No Participant shall, as a result of receiving an Incentive Award, have any
rights as a shareholder of the Company until the date that the Incentive Award
is settled and

 

10

--------------------------------------------------------------------------------


 

then only to the extent that the Incentive Award is settled by the issuance of
Common Stock.

 

8.05.                     DISPOSITION OF SHARES.

 

A Participant may not sell or dispose of the shares of Common Stock issued in
settlement of an Incentive Award except in compliance with the Company’s Policy
Regarding Share Ownership and Retention, as may be subsequently amended or
replaced by a similar policy

 

ARTICLE IX

ADJUSTMENT UPON CHANGE IN COMMON STOCK

 

The maximum number of shares as to which Stock Awards, Stock Unit Awards and
Incentive Awards may be granted under this Plan, the individual grant
limitations set forth in Section 5.03, and the terms of outstanding Stock
Awards, Stock Unit Awards and Incentive Awards shall be adjusted as the Board
shall determine to be equitably required in the event that (a) the Company
(i) effects one or more nonreciprocal transactions between the Company and its
shareholders such as stock dividends, stock split-ups, subdivisions or
consolidations of shares or extraordinary dividend; or (ii) engages in a
transaction to which Section 424 of the Code applies; or (b) there occurs any
other event which, in the judgment of the Board is equitably required.  Any
determination made under this Article IX by the Board shall be final and
conclusive.

 

The issuance by the Company of shares of any class, or securities convertible
into shares of any class, for cash or property, or for labor or services, either
upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the maximum number of shares as to
which Stock Awards, Stock Unit Awards and Incentive Awards may be granted, the
terms of outstanding Stock Awards, Stock Unit Awards or Incentive Awards, or the
individual limitations set forth in Section 5.03.

 

The Administrator may grant Stock Awards and Stock Unit Awards in substitution
for performance shares, phantom shares, stock awards, stock options, stock
appreciation rights, or similar awards held by an individual who becomes an
employee of the Company or an Affiliate of the Company in connection with a
transaction described in the first paragraph of this Article IX. 
Notwithstanding any provision of the Plan, the terms of such substituted Stock
Awards and Stock Unit Awards shall be as the Administrator, in its discretion,
determines is appropriate.

 

ARTICLE X
CHANGE IN CONTROL

 

10.01.              IMPACT OF CHANGE IN CONTROL.

 

Unless an outstanding award is assumed in accordance with Section 10.02, and
notwithstanding Sections 6.02, 7.02 and 8.02 to the contrary, upon a Control
Change Date, the Administrator is authorized to provide that (i) a Stock Award
shall be transferable and nonforfeitable; (ii) a Stock Unit Award shall be
earned in its entirety and converted into a transferable and nonforfeitable
shares of Common Stock; and (iii) an

 

11

--------------------------------------------------------------------------------


 

Incentive Award shall be earned, in whole or in part, in accordance with the
terms of the applicable Award Agreement.

 

10.02.              ASSUMPTION UPON CHANGE IN CONTROL.

 

In the event of a Change in Control, the Administrator, in its discretion and
without the need for a Participant’s consent, may provide that an outstanding
Stock Award, Stock Unit Award or Incentive Award shall be assumed by, or a
substitute award shall be granted by, the surviving entity in the Change in
Control.  Such assumed or substituted award shall be of the same type of award
as the original Stock Award, Stock Unit Award or Incentive Award being assumed
or substituted.  The assumed or substituted award shall have a value, as of the
Control Change Date, that is substantially equal to the value of the original
award as the Administrator determines is equitably required and such other terms
and conditions as may be prescribed by the Administrator.

 

10.03.              CASH-OUT UPON CHANGE IN CONTROL.

 

Unless an outstanding award is assumed in accordance with Section 10.02, and
notwithstanding Sections 6.02, 7.02 and 8.02 to the contrary, in the event of a
Change in Control, the Administrator, in its discretion and without the need of
a Participant’s consent, may provide that each Stock Award and Stock Unit Award
shall be cancelled in exchange for a payment.  The medium of payment shall be
cash, shares of Common Stock or other securities as received by Company
shareholders in the Change in Control transaction.  The amount of the payment
for each share of Common Stock subject to the Stock Award or Stock Unit Award
shall be an amount that is equal to the price per share received by shareholders
for each share of Common Stock in the Change in Control transaction.

 

10.04.              CERTAIN REDUCTION OF PARACHUTE PAYMENTS.

 

In connection with a Change in Control, the benefits that a Participant may be
entitled to receive under this Plan and other benefits that a Participant is
entitled to receive under other plans, agreements and arrangements (which,
together with the benefits provided under this Plan, are referred to as
“Payments”), may constitute Parachute Payments that are subject to Code Sections
280G and 4999.  As provided in this Section 10.04, the Parachute Payments will
be reduced pursuant to this Section 10.04 if, and only to the extent that, a
reduction will allow a Participant to receive a greater Net After Tax Amount
than a Participant would receive absent a reduction.

 

The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to a Participant.  The Accounting Firm also will determine the
Net After Tax Amount attributable to the Participant’s total Parachute Payments.

 

The Accounting Firm will next determine the largest amount of Payments that may
be made to the Participant without subjecting the Participant to tax under Code
Section 4999 (the “Capped Payments”).  Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.

 

The Participant will receive the total Parachute Payments or the Capped
Payments, whichever provides the Participant with the higher Net After Tax
Amount.  If the Participant will receive the Capped Payments, the total
Parachute Payments will be adjusted by first reducing the amount of any benefits
under this Plan or any other plan, agreement or arrangement that are not subject
to Section 409A of the Code (with the source of the reduction to be directed by
the Committee) and then by reducing the

 

12

--------------------------------------------------------------------------------


 

amount of any benefits under this Plan or any other plan, agreement or
arrangement that are subject to Section 409A of the Code (with the source of the
reduction to be directed by the Committee) in a manner that results in the best
economic benefit to the Participant (or, to the extent economically equivalent,
in a pro rata manner).  The Accounting Firm will notify the Participant and the
Company if it determines that the Parachute Payments must be reduced to the
Capped Payments and will send the Participant and the Company a copy of its
detailed calculations supporting that determination.

 

As a result of the uncertainty in the application of Code Sections 280G and 4999
at the time that the Accounting Firm makes its determinations under this
Section 12.09, it is possible that amounts will have been paid or distributed to
the Participant that should not have been paid or distributed under this
Section 10.04 (“Overpayments”), or that additional amounts should be paid or
distributed to the Participant under this Section 10.04 (“Underpayments”).  If
the Accounting Firm determines, based on either the assertion of a deficiency by
the Internal Revenue Service against the Company or the Participant, which
assertion the Accounting Firm believes has a high probability of success or
controlling precedent or substantial authority, that an Overpayment has been
made, the Participant must repay the Overpayment to the Company, without
interest; provided, however, that no loan will be deemed to have been made and
no amount will be payable by the Participant to the Company unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Participant is subject to tax under Code Section 4999 or
generate a refund of tax imposed under Code Section 4999.  If the Accounting
Firm determines, based upon controlling precedent or substantial authority, that
an Underpayment has occurred, the Accounting Firm will notify the Participant
and the Company of that determination and the amount of that Underpayment will
be paid to the Participant promptly by the Company.

 

For purposes of this Section 10.04, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the
Control Change Date.  For purposes of this Section 10.04, the term “Net After
Tax Amount” means the amount of any Parachute Payments or Capped Payments, as
applicable, net of taxes imposed under Code Sections 1, 3101(b) and 4999 and any
State or local income taxes applicable to the Participant on the date of
payment.  The determination of the Net After Tax Amount shall be made using the
highest combined effective rate imposed by the foregoing taxes on income of the
same character as the Parachute Payments or Capped Payments, as applicable, in
effect on the date of payment.  For purposes of this Section 10.04, the term
“Parachute Payment” means a payment that is described in Code
Section 280G(b)(2), determined in accordance with Code Section 280G and the
regulations promulgated or proposed thereunder.

 

Nothing in this Section 10.04 shall limit or otherwise supersede the provisions
of any other agreement or plan which provides that a Participant cannot receive
Payments in excess of the Capped Payments.

 

ARTICLE XI
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

 

No Common Stock shall be issued, no certificates for shares of Common Stock
shall be delivered, and no payment shall be made under this Plan except in
compliance

 

13

--------------------------------------------------------------------------------


 

with all applicable federal and state laws and regulations (including, without
limitation, withholding tax requirements), any listing agreement to which the
Company is a party, and the rules of all domestic stock exchanges on which the
Company’s shares may be listed.  The Company shall have the right to rely on an
opinion of its counsel as to such compliance.  Any share certificate issued to
evidence Common Stock when a Stock Award is granted or a Stock Unit Award or
Incentive Award is settled may bear such legends and statements as the
Administrator may deem advisable to assure compliance with federal and state
laws and regulations.  No Stock Award shall be granted, no Common Stock shall be
issued, no certificate for shares shall be delivered, and no payment shall be
made under this Plan until the Company has obtained such consent or approval as
the Administrator may deem advisable from regulatory bodies having jurisdiction
over such matters.

 

ARTICLE XII
GENERAL PROVISIONS

 

12.01.              EFFECT ON EMPLOYMENT OR SERVICE.

 

Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof) shall confer upon any individual
any right to continue in the employ or service of the Company or an Affiliate of
the Company or in any way affect any right and power of the Company or an
Affiliate of the Company to terminate the employment or service of any
individual at any time with or without assigning a reason therefor.

 

12.02.              UNFUNDED PLAN.

 

The Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan.  Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan.  No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

 

12.03.              TRANSFERABILITY.

 

Except as set forth in the applicable Award Agreement, all awards under the Plan
shall be nontransferable except by will or the laws of descent and
distribution.  No right of a Participant in any award under the Plan shall be
liable for, or subject to, any lien, obligation or liability of such
Participant.

 

12.04.              REIT STATUS

 

The Plan shall be interpreted and construed in a manner consistent with the
Company’s status as a real estate investment trust within the meaning of
Sections 856 through 860 of the Code (a “REIT”).  No award shall be granted or
awarded, and with respect to any award granted under the Plan, such award shall
not vest or be settled (i) to the extent that the grant, vesting or settlement
would cause the Participant or any other person to be in violation of the stock
ownership limit or any other limitation on ownership or transfer prescribed by
the Company’s charter or other governing documents; or (ii) if in the discretion
of the Administrator, the grant, vesting or settlement of the award could impair
the Company’s status as a REIT.

 

14

--------------------------------------------------------------------------------


 

12.05.              SECTION 83(b) ELECTIONS

 

No Participant may make an election under Section 83(b) of the Code with respect
to the grant, vesting or settlement of an award under the Plan without the
written consent of the Company, which consent may be granted or withheld in the
sole discretion of the Company.

 

12.06.              RULES OF CONSTRUCTION.

 

Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference.  The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

 

All awards made under this Plan are intended to comply with, or otherwise be
exempt from, Section 409A of the Code (“Section 409A”), after giving effect to
the exemptions in Treasury Regulation sections 1.409A-1(b)(3) through (b)(12). 
This Plan and all Award Agreements shall be administered, interpreted and
construed in a manner consistent with Section 409A.  If any provision of this
Plan or any Award Agreement is found not to comply with, or otherwise not be
exempt from, the provisions of Section 409A, it shall be modified and given
effect, in the sole discretion of the Committee and without requiring the
Participant’s consent, in such manner as the Committee determines to be
necessary or appropriate to comply with, or effectuate an exemption from,
Section 409A.  Each payment under an award granted under this Plan shall be
treated as a separate identified payment for purposes of Section 409A.

 

If a payment obligation under an award or an Award Agreement arises on account
of the Participant’s termination of employment and such payment obligation
constitutes “deferred compensation” (as defined under Treasury Regulation
section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation sections 1.409A-1(b)(3) through (b)(12)), it shall be payable only
after the Participant’s “separation from service” (as defined under Treasury
Regulation section 1.409A-1(h)); provided, however, that if the Participant is a
“specified employee” (as defined under Treasury Regulation section 1.409A-1(i)),
any such payment that is scheduled to be paid within six months after such
separation from service shall accrue without interest and shall be paid on the
first day of the seventh month beginning after the date of the Participant’s
separation from service or, if earlier, within fifteen days after the
appointment of the personal representative or executor of the Participant’s
estate following the Participant’s death.

 

12.07.              EMPLOYEE STATUS.

 

In the event that the terms of any Stock Award, Stock Unit Award or Incentive
Award provide that Common Stock may be issued or the Common Stock underlying the
award becomes transferable and nonforfeitable thereunder or the payment of such
award becomes payable thereunder only if the Participant completes a stated
period of employment or continued service, the Administrator shall decide in
each case to what extent leaves of absence for governmental or military service,
illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment or service.

 

12.08.              WITHHOLDING TAXES.

 

Each Participant shall be responsible for satisfying any income and employment
tax withholding obligations attributable to participation in the Plan.  Unless
otherwise provided by the Award Agreement, any such withholding tax obligations
may be satisfied

 

15

--------------------------------------------------------------------------------


 

in cash (including from any cash payable in settlement of a Stock Unit Award or
Incentive Award) or a cash equivalent acceptable to the Committee.  Except to
the extent prohibited by Treasury Regulation Section 1.409A-3(j), any
withholding tax obligations may also be satisfied by surrendering shares of
Common Stock to the Company, by withholding or reducing the number of shares of
Common Stock otherwise issuable to the Participant upon the settlement of a
Stock Unit Award or the grant or vesting of a Stock Award, up to the maximum
statutory withholding requirement, or by any other method as may be approved by
the Committee.  If shares of Common Stock are used to pay all or part of such
withholding tax obligation, the Fair Market Value of the shares surrendered,
withheld or reduced shall be determined as of the date the Stock Award vests or
the date the Stock Unit Award or Incentive Award is earned, as applicable.

 

12.09.              RETURN OF AWARDS; REPAYMENT.

 

Each Stock Award, Stock Unit Award and Incentive Award granted under this Plan
is subject to the condition that the Company may require that such award be
returned, and that any payment made with respect to such award must be repaid,
if such action is required under the terms of any Company recoupment or
“clawback” policy as in effect on the date that the payment was made, on the
date the award was granted or the date the Stock Award, Stock Unit Award or
Incentive Award became vested or earned.

 

ARTICLE XIII
AMENDMENT

 

The Board may amend or terminate this Plan from time to time; provided, however,
that no amendment may become effective until shareholder approval is obtained if
(i) the amendment materially increases the aggregate number of shares of Common
Stock that may be issued under the Plan (other than an adjustment pursuant to
Article IX), (ii) the amendment materially increases the benefits accruing to
Participants under the Plan, (iii) the amendment materially changes the class of
individuals eligible to become Participants or (iv) the amendment is required to
be approved by shareholders by the requirements of applicable law or under the
New York Stock Exchange’s shareholder approval rules.  No amendment shall,
without a Participant’s consent, adversely affect any rights of such Participant
under any Stock Award, Stock Unit Award or Incentive Award outstanding at the
time such amendment is made.

 

ARTICLE XIV
DURATION OF PLAN

 

No Stock Award, Stock Unit Award or Incentive Award may be granted under this
Plan after June 23, 2025.  Awards granted on or before such date shall remain
subject to their terms notwithstanding the expiration of the Plan.

 

ARTICLE XV
EFFECTIVE DATE OF PLAN

 

Stock Awards, Stock Unit Awards and Incentive Awards may be granted under this
Plan upon the Plan’s approval by a majority of the votes cast by the Company’s

 

16

--------------------------------------------------------------------------------


 

shareholders, voting either in person or by proxy, at a duly held shareholders’
meeting within twelve months of its adoption by the Board.

 

17

--------------------------------------------------------------------------------